Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 27, 2015

                                          No. 04-14-00519-CV

                    IN RE STATE FARM FIRE & CASUALTY COMPANY

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:        Karen Angelini, Justice
                Luz Elena D. Chapa, Justice
                Jason Pulliam, Justice

        Relator State Farm Fire & Casualty Company filed a petition for a writ of mandamus
complaining of a June 12, 2014, order denying its plea to the jurisdiction. Relator seeks a writ of
mandamus directing the trial judge to dismiss the real party in interest’s suit against it for lack of
subject matter jurisdiction. The trial court’s order was signed by the Honorable Barbara
Nellermoe, who was then the judge of the 45th Judicial District Court of Bexar County, Texas.
However, respondent is no longer the judge of that court. When one named in his official
capacity as a party to an original proceeding no longer holds the office, abatement is required to
allow that party’s successor to “reconsider the original party’s decision.” TEX. R. APP. P. 7.2(b).

        Accordingly, we order the substitution of Judge Stephani Walsh as respondent in this
original proceeding, and we abate the case for 60 days from the date of this order. See TEX. R.
APP. P. 7.2(a),(b). During the period of abatement, relator shall present to Judge Walsh the issues
made the subject of the pending petition for writ of mandamus. The trial judge is directed to
consider the challenged order and underlying matters and determine whether the challenged
order should remain in effect, be modified, or be set aside, and render a new order accordingly.

         We further order relator to file in this court either an amended petition and appendix or
the appropriate motion to dismiss this mandamus proceeding no later than fifteen days following
the trial court’s ruling.




1
 This proceeding arises out of Cause No. 2010-CI-02326, styled Ronald Mensch v. State Farm Fire & Casualty
Company and Texas Department of Insurance - Division of Workers’ Compensation, pending in the 73rd Judicial
District Court, Bexar County, Texas, in which the Honorable Barbara Hanson Nellermoe was the judge presiding.
It is so ORDERED on January 27, 2015.



                                    PER CURIAM




ATTESTED TO: _____________________________
             Keith E. Hottle
             Clerk of Court